DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/942,318 filed 07/29/2020.

Claims Status
2.	This office action is based upon claims received on 07/29/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-20 are pending.
-Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 07/29/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “unit” or “ means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “unit” or “ means” or “step”  or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “unit” or “ means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “unit” or “ means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” or “ means” or “step”  (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  calculation unit, ranking unit, configuration unit, in claim(s) 12.
this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 2 & ¶0025, ¶0063-0064, ¶0073-¶0077, specifically “a computer readable medium is disclosed comprising one or more processors and a memory coupled to the one or more processors. The memory stores instructions which are executed by the one or more processors to receive a signal strength value from one or more sensing devices and determine an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value. The memory also stores instructions which are executed by the one or more processors to dynamically rank the one or more sensing devices based on the apparent distance and based on the ranking of the one or more sensing devices, configure a communication interval for each of the one or more sensing devices” as recited in ¶0025, and “Further, the receiver 202, the connectivity unit 204, the distance calculation unit 206, the ranking unit 208, the configuration unit 210, the memory 214 and/or the transmitter 216 may be communicably coupled with the processor 212” as recited in ¶0064.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections (minor informalities)
7.	Claims 2-11, 12-19 are objected to because of the following informalities:
A.	Claim 2-11, 13-19 recite limitations utilizing the term “wherein”. 
Claim 12 recites limitations utilizing the term “adapted to”. 
The limitations recited after the “wherein” and “adapted to” clause is not given patentable weight because it is optional for the positively processing steps. Language that suggests or makes optional/intended use (i.e., “wherein”, “adapted to”) but does not require steps to be performed or does not limit a claim to a particular structure, does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04). Appropriate review and adjustment as applicable is required of applicant.

B.	Claim 6, 16 recites the terms “a sensing device with more apparent distance is ranked higher while a sensing device with less apparent distance is ranked lower”.  The recitation of “a sensing” while it appears may be tied to “the one or more sensing devices” referenced in the respective claims, a question placed of the applicant whether “a sensing device” relates to “the one or more sensing devices” or different from “the one or more sensing devices”. The examiner best interprets the claims. Appropriate review and correction is required of the applicant to reflect the correct relationship between “a sensing device” and “the one or more sensing devices”.

C.	Claim 7, 17 recites the terms “the higher ranked sensing device is more favorite sensing device in the list and the lower ranked sensing device is less favorite sensing device”.  It is suggested applicant review utilization of “a” in front of “more favorite” and “a” in front of “less favorite”, and a question is placed to the applicant to possibly determine whether such an amendment properly convey’s applicant’s objective for the claim limitations.  Examiner best interprets claims. Appropriate applicant review and correction is required.

D.	Claim 8, 18 recites the terms “to determine failure count of received data packets from the sensing devices”.  It is suggested applicant review utilization of “a” in front of “failure count”, and a question is placed to the applicant to possibly determine whether such an amendment properly convey’s applicant’s objective for the claim limitations.  Examiner best interprets claims. Appropriate applicant review and correction is required.

E.	Claim 9, 19 recites the terms “a communication time interval for the higher ranked sensing device and… a communication time interval for the the lower ranked sensing device”.  The recitation of “the higher ranked sensing device” and “the lower ranked sensing device” respectively  appears for the first time in claim 9, 19 respectively, and with dependency on Claim 8, Claim 12 respectively appears erroneous, and without correction indicates a lack of antecedent basis for “the higher ranked sensing device” and “the lower ranked sensing device”, where there is no “the higher ranked sensing device” and “the lower ranked sensing device” introduced or recited in claim 8, and claim 12.  The examiner best interprets the claims. Appropriate applicant review and correction is required.

	Claim 13 -19 each recite the terms “The system of claim 12”.  However, claim 12 as presented recites “A regulating device” with no reference to “system”. The recitation of “The system of claim 12” and  with claims 13-19 depending on Claim 12 appears erroneous, and without correction indicates a lack of antecedent basis for “The system of claim 12”, where there is no “sytem” introduced or recited in claim 12.  The examiner best interprets the claims.  Appropriate review and correction is required of applicant.

G.	Claim 15 recites the terms “The system of claim 12, wherein adding the offset”.  The recitation of “the offset” appears for the first time in claim 15, and with dependency on Claim 12 appears erroneous, and without correction indicates a lack of antecedent basis for “the offset”, where there is no “offset” introduced or recited in claim 12.  Rather “an offset” is introduced in claim 14, where Claim 15 appears to erroneously not depend on Claim 14.  The appropriate claim relationship relating to the matter noted (ie. “the offset”)appears to be the claim relationship reflected in parallel claims 4 and 5.  The examiner best interprets the claims.  The applicant is required to review and correct as appropriate to avoid a lack of antecedent basis as noted.  

H.	Claim 17 recites the terms “The system of claim 12, wherein the higher ranked sensing device is more favorite sensing device in the list… the list”.  The recitation of “the list” appears for the first time in claim 17, and with dependency on Claim 12 appears erroneous, and without correction indicates a lack of antecedent basis for “the list”, where there is no “list” introduced or recited in claim 12.  Rather “a list” is introduced in claim 16, where Claim 17 appears to erroneously not depend on Claim 16.  The appropriate claim relationship relating to the matter noted (ie. “the list”) appears to be the claim relationship reflected in parallel claims 6 and 7.  The examiner best interprets the claims.  The applicant is required to review and correct as appropriate to avoid a lack of antecedent basis as noted.  


Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s), inter alia, “A computer readable medium” as in claim 20. After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a “A computer readable medium” and what is not to be included as a “A computer readable medium” and whether “A computer readable medium” as recited can be interpreted as exclusively non-transitory.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called computer-readable medium, machine-readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium or machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium or machine-readable storage of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
“non-transitory” to the claim(s) as in A non-transitory computer readable medium. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised

was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 1, 3, 4, 6, 12, 14, 16, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yun et. al (US-20040252659-A1) referenced hereafter as “Yun” in view of Dillon (US-20130197955-A1) referenced hereafter as “Dillon”.
Regarding Claim 1. Yun teaches: A method (Yun - FIG. 4 & ¶0057 (ln 1-3)controller assigns a channel to the mobile station in step 414; FIG. 5 & ¶0060 (ln 10-12) base station assigns time slots to mobile stations; NOTE: A procedure for assigning channels and slots) comprising: 
receiving a signal strength value from one or more sensing devices (Yun – FIG. 3 & ¶0045 (ln 1, 6-8) basestation .. radio processor.. comprised of .. an FDD receiver 314, a TDD transmitter 315, and a TDD receiver 316; FIG. 2 & ¶0038 (ln 6-10) a close area of the base station can be distinguished from a remote area of the base station according to either a level of a pilot signal reported from a mobile station or a level of transmission power during transmission; NOTE: Base station receives signal strength level of a pilot or level transmission power from mobile station or a device which senses pilot signal or a sensing device); 
determining an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  If a position of the mobile station changes due to movement of the mobile station's user from a remote area to a close area, the mobile station will perceive that power of a pilot signal detected from the base station has increased. Therefore, the mobile station reports a pilot power value higher than before to the base station...if the mobile station moves to a close area, the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value); 
dynamically (Yun – FIG. 8 & ¶0078 Step 802 & Step 804..controller 611 periodically reports to the base station the information capable of detecting a position of the mobile station .. power of a pilot signal; FIG. 8 & ¶0080 (ln 1-7) If the controller 611 of the mobile station makes a position report in step 804, the controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station….the controller 311 determines whether it is necessary to change a mode of a traffic channel set up between the base station and the mobile station; NOTE: Controller set up to dynamically change a mode of a traffic channel set up between base station and the mobile station based upon received power or RSSI ) ranking the one or more sensing devices based on the apparent distance(Yun – FIG. 4 & ¶0055 (ln 12-30 ) ;¶0057 (ln 1-10)controller 311 assigns a channel to the mobile station in step 414… a reverse transmission mode.. set to a TDD mode or a FDD mode ; FIG. 5 & ¶0060 (ln 8-15) base station assigns time slots to mobile stations beginning at a time slot close to a guard time in order of distance of each mobile station to the base station… assigns a time slot close to the guard time for a.. first mobile station 501 nearest to the base station, and assigns a time slot preceding the time slot for the first mobile station 501 to the second mobile station 502 second nearest to the base station; ¶0061 (ln 1-10) assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations ranked on order of distance from base station); 
and configuring (Yun FIG. 4 & ¶0055 (ln 12-30 ) See above; ¶0057 (ln 1-10) See above; NOTE: Controller 311 configures and assigns slots) a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices (FIG. 5 & ¶0060 (ln 8-15) see above; ¶0061 (ln 1-10) See above ; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance).  
Assuming arguendo Yun does not appear to explicitly disclose or strongly suggest: one or more sensing devices
	Dillon discloses: receiving (Dillon – FIG. 3 & ¶0057 (ln 6-10) network 100 may be solely a wireless point-to-point network, solely a wireless mesh network, switchable from a wireless point-to-point network to a wireless mesh network and vice versa, or a combination of wireless point-to-point and wireless mesh networks; ¶0066 (ln 1-10) a point-to-point network may be implemented with network manager software stored thereon. The network manager software receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with receive capability) a signal strength value from one or more sensing devices (Dillon – FIG. 3 & ¶0041 See above Sensors ; ¶0065nodes N01-N12 periodically reports its communication statistics to the gateway 102 .. statistics may include identification of neighbors, received signal strength indicators (RSSI) from each neighbor, received signal strength indicators (RSSI) to each neighbor; NOTE: Gateway node receives RSSI reported to each neighbor or RSSI of N01-N12 sensors ),
	Where furthermore Dillon also discloses: determining an apparent distance (Dillon FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 5 & ¶0068 routine 200 of FIG. 5 is executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine, where RSSI provides and indication of proximity between nodes or proximity/apparent distance) between a regulating device and each of the one or more sensing devices based on the signal strength value (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node)
dynamically ranking the one or more sensing devices based on the apparent distance (Dillon – FIG. 5 & ¶0068 See above ..executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 routine 204 See above ;FIG. 7 & ¶0073..routine 204 - See above ; NOTE: server/workstation unit that runs routine whereby routine ranks nodes 0 hops from gateway in order of RSSI or proximity or apparent distance from Gateway node); 
and configuring a communication interval for each of the one or more sensing devices (Dillon – FIG. 3 & ¶0055 (ln 7-11) Network manager software …implemented on the wireless gateway 102 .. to schedule communications among nodes N01-N12 and the wireless gateway 102, and define communication paths within the wireless mesh network 100; ¶0065 statistics are used by the network manager software to determine communication paths and assign time slots for messages; ¶0066 (ln 1-10)  See above a point-to-point network may be implemented with network manager software .. receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: network manager software or configuration unit to configure time slots for communication or communication interval )  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with teachings of Dillon, since it enables gleaning from information about the network, determination of proximity of nodes with respect to one another without having to know the physical location of each device or alternately, it provides an indication of which node, field device or controller is closest relative to another node, field device or controller without having to know the physical location of each device (Dillon ¶0069).

Regarding Claim 3 Yun in view of Dillon teaches: The method of claim 1, 
furthermore Yun discloses: wherein the apparent distance is determined based on the signal strength value received from each of the one or more sensing devices (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  See claim 1 .. the mobile station reports a pilot power value higher than before to the base station…..the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value).  
furthermore Dillon also discloses: wherein the apparent distance is determined based on the signal strength value received from each of the one or more sensing devices (Dillon - FIG. 3 & ¶0069 See claim 1.. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073 FIG. 7 See Claim 1..; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node).

Regarding Claim 4, Yun in view of Dillon teaches: The method of claim 1, 
furthermore Yun discloses: wherein an offset is added to the communication interval of each of the sensing device in order of the ranking, wherein the offset is added to each of the sensing devices (Yun – FIG.1, FIG. 5 & ¶0060 (ln 8-15) See claim 1; ¶0061 (ln 1-10) See Claim 1; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance)  NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time such as relative to the guard interval within a time period (T), to each of a plurality of mobile stations ranked on order of distance from base station)). 

Regarding Claim 6. Yun in view of Dillon teaches:The method of claim 1, 
furthermore Dillon discloses:wherein the ranking includes creating a list of the one or more sensing devices based on the apparent distance (Dillon - FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node), 
wherein a sensing device with more apparent distance is ranked higher while a sensing device with less apparent distance is ranked lower (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths: NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1).

Regarding Claim 12. Yun teaches: A regulating device (Yun - FIG. 3 & ¶0044 a base station apparatus; FIG. 4 & ¶0057 (ln 1-3)controller assigns a channel to the mobile station in step 414; FIG. 5 & ¶0060 (ln 10-12) base station assigns time slots to mobile stations; NOTE: Base Station or regulating device that regulates assignment of time slots)
comprising: a receiver (Yun - FIG. 3 & ¶0045 (ln 1, 6-8) basestation .. radio processor.. comprised of .. an FDD receiver 314, a TDD transmitter 315, and a TDD receiver 316; NOTE: Reciever)  adapted to receive signal strength value from one or more sensing devices (Yun – FIG. 2 & ¶0038 (ln 6-10) a close area of the base station can be distinguished from a remote area of the base station according to either a level of a pilot signal reported from a mobile station or a level of transmission power during transmission; NOTE: Base station receives signal strength level of a pilot or level transmission power from mobile station or a device which senses pilot signal or a sensing device); 
a distance calculation unit (Yun - FIG. 2 & ¶0038 (ln 6-10) See above; FIG. 8 & ¶0079 (ln 15-16) Step 804… reporting duplexing mode determination factors to the base station; FIG. 8 & ¶0080 controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station… base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received; ¶0081 (ln 1-7) step 808, the controller 311 of the base station generates a mode switching message; NOTE: controller 311 – distance calculation unit) adapted to determine an apparent distance between the regulating device and each of the one or more sensing devices based on the signal strength value (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  If a position of the mobile station changes due to movement of the mobile station's user from a remote area to a close area, the mobile station will perceive that power of a pilot signal detected from the base station has increased. Therefore, the mobile station reports a pilot power value higher than before to the base station...if the mobile station moves to a close area, the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value); 
a ranking unit (Yun FIG. 4 & ¶0055 (ln 12-30 ) controller 311 sets a reverse transmission mode ..step 410 TDD or FDD. .. if reverse transmission is performed using TDD ..as the mobile station is located in a close area, then a slot ID (identifier) value assigned ... When reverse transmission is performed by a plurality of mobile stations, each mobile station is assigned its own unique time slot ... Such time slot assignment is performed in the controller 311; ¶0057 (ln 1-10)controller 311 assigns a channel to the mobile station in step 414… a reverse transmission mode.. set to a TDD mode or a FDD mode; NOTE: Controller is ranking unit that assigns slot) adapted to dynamically (Yun – FIG. 8 & ¶0078 Step 802 & Step 804..controller 611 periodically reports to the base station the information capable of detecting a position of the mobile station .. power of a pilot signal; FIG. 8 & ¶0080 (ln 1-7) If the controller 611 of the mobile station makes a position report in step 804, the controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station….the controller 311 determines whether it is necessary to change a mode of a traffic channel set up between the base station and the mobile station; NOTE: Controller 311 set up to dynamically change a mode of a traffic channel set up between base station and the mobile station based upon received power or RSSI ) rank the one or more sensing devices based on the apparent distance (Yun – FIG. 4 & ¶0055 (ln 12-30 ) ¶0057 (ln 1-10) See above ; FIG. 5 & ¶0060 (ln 8-15) base station assigns time slots to mobile stations beginning at a time slot close to a guard time in order of distance of each mobile station to the base station… assigns a time slot close to the guard time for a.. first mobile station 501 nearest to the base station, and assigns a time slot preceding the time slot for the first mobile station 501 to the second mobile station 502 second nearest to the base station; ¶0061 (ln 1-10) assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations ranked on order of distance from base station); 
a configuration unit ((Yun FIG. 4 & ¶0055 (ln 12-30 ) See above; ¶0057 (ln 1-10) See above; NOTE: Controller 311 configures and assigns slots) adapted to a configure a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices (FIG. 5 & ¶0060 (ln 8-15) see above; ¶0061 (ln 1-10) See above ; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance), 
and a transmitter (FIG. 3 & ¶0045 (ln 1, 6-8) See above.. a TDD transmitter 315; NOTE: Transmitter) adapted to transmit the communication interval to each of the one or more sensing devices (Yun Fig. 4 & ¶0057 (ln 1-10) See above controller 311 assigns a channel to the mobile station in step 414…; Fig. 5 & ¶ 0060 (See above) base station transmits traffic to all mobile stations over a forward link through the TDD frequency resource area 110; NOTE: a transmitter that communicates utilizing the set communication interval or transmits to each of the mobiles or one or more sensing devices ).  
Assuming arguendo Yun does not appear to explicitly disclose or strongly suggest: one or more sensing devices
	Dillon discloses:
a receiver (Dillon – FIG. 3 & ¶0057 (ln 6-10) network 100 may be solely a wireless point-to-point network, solely a wireless mesh network, switchable from a wireless point-to-point network to a wireless mesh network and vice versa, or a combination of wireless point-to-point and wireless mesh networks; ¶0066 (ln 1-10) a point-to-point network may be implemented with network manager software stored thereon. The network manager software receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with receive capability) adapted to receive signal strength value from one or more sensing devices (Dillon – FIG. 3 & ¶0041 See above Sensors ; ¶0065nodes N01-N12 periodically reports its communication statistics to the gateway 102 .. statistics may include identification of neighbors, received signal strength indicators (RSSI) from each neighbor, received signal strength indicators (RSSI) to each neighbor; NOTE: Gateway node receives RSSI reported to each neighbor or RSSI of N01-N12 sensors ); 
Where furthermore Dillon also discloses: a distance calculation unit (Dillion – FIG. 5 & ¶0068 routine 200 of FIG. 5 is executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine) adapted to determine an apparent distance (Dillon FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine, where RSSI provides and indication of proximity between nodes or proximity/apparent distance)  between the regulating device and each of the one or more sensing devices based on the signal strength value (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node); 
a ranking unit (Dillion – FIG. 5 & ¶0068 See above ..executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 routine 204 See above; NOTE: server/workstation unit that runs routine) adapted to dynamically rank the one or more sensing devices based on the apparent distance (Dillon –FIG. 7 & ¶0073 FIG. 7 routine 204 See above ;FIG. 7 & ¶0073..routine 204 - See above ; NOTE: server/workstation unit that runs routine whereby routine ranks nodes 0 hops from gateway in order of RSSI or proximity or apparent distance from Gateway node); 
	a configuration unit (Dillon - FIG. 3 & ¶0055 (ln 7-11) Network manager software …implemented on the wireless gateway 102 .. to schedule communications among nodes N01-N12 and the wireless gateway 102, and define communication paths within the wireless mesh network 100;NOTE: Network manager software on gateway ) adapted to a configure a communication interval for each of the one or more sensing devices (Dillon – FIG. 3 & ¶0065 statistics are used by the network manager software to determine communication paths and assign time slots for messages; ¶0066 (ln 1-10)  See above a point-to-point network may be implemented with network manager software .. receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: network manager software or configuration unit to configure time slots for communication or communication interval)
	and a transmitter (Dillon – FIG. 3 & ¶0057 (ln 6-10 ) See above; NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with transmit/receive capability)  adapted to transmit the communication interval to each of the one or more sensing devices (Dillon – FIG. 3 & ¶0065 see above  … determine communication paths and assign time slots for messages; NOTE: time slots for communication or communication interval transmitted to the devices during communication ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with teachings of Dillon, since it enables gleaning from information about the network, determination of proximity of nodes with respect to one another without having to know the physical location of each device or alternately, it provides an indication of which node, field device or controller is closest relative to another node, field device or controller without having to know the physical location of each device (Dillon ¶0069).

Regarding Claim 14. Yun in view of Dillon teaches: The system of claim 12, 
(See the rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is possibly (see minor objections) the accompanying system to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein an offset is added to the communication interval of each of sensing device in order of the ranking, wherein the offset is added to each of the sensing devices (See the rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is possibly (see minor objections) the accompanying system to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16. Yun in view of Dillon teaches:The system of claim 12, 
(See the rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is possibly (see minor objections) the accompanying system to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the ranking includes creating a list of the one or more sensing devices based on the apparent distance, wherein a sensing device with more apparent distance is ranked higher while a sensing device with less apparent distance is ranked lower (See the rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is possibly (see minor objections) the accompanying system to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20. Yun teaches: A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, the memory storing instructions which are executed by the one or more processors (Yun – FIG.3 & ¶0047 Basestation wit controller with processors encoders decoder – special computational capability)), 
(See the rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying computer readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, the memory storing instructions which are executed by the one or more processors (Dillon ¶0062 (ln 8-11) gateway 102, workstation 104 and/or server 106 may periodically gather information about the network; NOTE: Gateway 103 or regulating - in conjunction with workstation and server – computation devices with processor, memory, code),
the one or more processors configured to: receive a signal strength value from one or more sensing devices; determine an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value; dynamically rank the one or more sensing devices based on the apparent distance; and configure a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices (See the rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying computer readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)

11.	Claims 2, 5, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon further in view of Nanda et. al. (US-20050192037-A1) referenced hereafter as “Nanda”.

Regarding Claim 2. Yun in view of Dillon teaches: The method of claim 1, 
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: wherein the communication interval includes a broadcasting interval and a connection interval for each of the one or more devices while communicating with the regulating device.  
Nanda which discloses: configuring a communication interval for each of the one or more devices (Nada - ¶0033 wireless backhaul mesh aggregates traffic to a level 0 BMS, and distributes traffic from the level 0 BMS to nodes throughout the mesh; FIG. 14 & ¶0094 - FIG. 14 begins with the Level 0 BMS (BMS A) transmitting its beacon 1406. The beacon defines the length of the superframe, the position of the BMS A transmit 1408 and receive 1410 periods to each Level 1 BMS: B, C and D, and the position of the contention period 1412; ¶0095 Level 1 BMS B, C and D hear the BMS A beacon 1406 which informs them of their schedule for transmit and receive to BMS A; NOTE: BMS node level 0 aggregates, distributes traffic to child or nodes at leve1 or BMS node is regulating device that also sets or configures communication interval or superframe for one or more devices at a BMS hierarchical level 1 or child of parent BMS 0 or additionally schedules additional communication intervals for each BMS level within the superframe );
wherein the communication interval includes a broadcasting interval and a connection interval for each of the one or more devices while communicating with the regulating device (Nanda - FIG. 14 & ¶0094 – See above; ¶0095 See above; NOTE: a connection interval such as beacon 1406 which provides TX, RX specifics or the Broadcast interval for each of the BMS level 1 or child devices or additionally, the BMS  0 level also defines within the communication interval or superframe TX periods for each of the level 1 or child BMS which individually contains a Beacon period (connection interval) and TX period (Broadcast interval)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Nanda, since it enables organization of hierarchical scheduling where each parent schedules communication with its children while respecting already scheduled transmissions with efficient flow and procedures needed to accomplish the distributed, hierarchical scheduling resulting in very efficient scheduling in an ad hoc wireless network (Nanda ¶0108).

Regarding Claim 5, Yun in view of Dillon teaches:The method of claim 4, 
wherein adding the offset comprises adding a first offset to the connection interval and adding a second offset to the broadcast interval of the communication interval.  
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: wherein adding the offset comprises adding a first offset to the connection interval and adding a second offset to the broadcast interval of the communication interval
Nanda which discloses: configuring a communication interval for each of the one or more devices (Nanda - ¶0033 wireless backhaul mesh aggregates traffic to a level 0 BMS, and distributes traffic from the level 0 BMS to nodes throughout the mesh; FIG. 14 & ¶0094 - FIG. 14 begins with the Level 0 BMS (BMS A) transmitting its beacon 1406. The beacon defines the length of the superframe, the position of the BMS A transmit 1408 and receive 1410 periods to each Level 1 BMS: B, C and D, and the position of the contention period 1412; ¶0095 Level 1 BMS B, C and D hear the BMS A beacon 1406 which informs them of their schedule for transmit and receive to BMS A; NOTE: BMS node level 0 aggregates, distributes traffic to child or nodes at leve1 or BMS node is regulating device that also sets or configures communication interval or superframe for one or more devices at a BMS hierarchical level 1 or child of parent BMS 0 or additionally schedules additional communication intervals for each BMS level within the superframe );
wherein an offset is added to the communication interval of each of the sensing device, wherein the offset is added to each of the sensing devices (Nanda  FIG. 14 & ¶0094 - FIG. 14 See above; ¶0095 See above;NOTE: BMS level 0  Beacon defines with respect to the superframe relative positions ( or individual offsets added or defined) of the transmit and receive intervals belonging each of the Child BMS level 1 nodes )
wherein adding the offset comprises adding a first offset to the connection interval and adding a second offset to the broadcast interval of the communication interval (Nanda - FIG. 14 & ¶0094 – See above; ¶0095 See above; NOTE: BMS level 0  Beacon defines with respect to the superframe relative positions ( or individual offsets added or defined) of the transmit and receive intervals belonging each of the Child BMS level 1 nodes where each TX interval for the BMS level 1 node comprises a Beacon interval (connection synchronization) and a further offset adjacent TX or broadcast interval).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Nanda, since it enables organization of hierarchical scheduling where each parent schedules communication with its children while respecting already scheduled transmissions with efficient flow and procedures needed to accomplish the distributed, hierarchical scheduling resulting in very efficient scheduling in an ad hoc wireless network (Nanda ¶0108).

Regarding Claim 13, Yun in view of Dillon teaches: The system of claim 12,
(See the rejection of Claim 2. Claim 13 recites similar and parallel features to Claim 1 and Claim 13 is possibly (see minor objections) the accompanying system to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
 wherein the communication interval includes a broadcasting interval and a connection interval for each of the one or more sensing devices while communicating with the regulating device(See the rejection of Claim 2. Claim 13 recites similar and parallel features to Claim 1 and Claim 13 is possibly (see minor objections) the accompanying system to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15. Yun in view of Dillon teaches:The system of claim 12, 
(See the rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is possibly (see minor objections) the accompanying system to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein adding the offset comprises adding a first offset to the connection interval and adding a second offset to the broadcast interval of the communication interval (See the rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is possibly (see minor objections) the accompanying system to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

12.	Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon further in view of Strater et. al (US-20180352493-A1)referenced hereafter as “Strater”.

Regarding Claim 7, Yun in view of Dillon teaches:The method of claim 6, 
furthermore Dillon discloses: the higher ranked sensing device in the list and the lower ranked sensing device in the list (Dillon - FIG. 7 & ¶0073.. See claim 6  NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1)
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: wherein the higher ranked  device is more favorite and the lower ranked sensing device is less favorite.
Strater discloses: creating a list of the one or more devices (Strater – FIG. 18 B & ¶0143 an initial target STA listing is created with target STA candidates; NOTE: creating a listing of candidate devices )
wherein the higher ranked  device is more favorite and the lower ranked sensing device is less favorite (Strater – FIG. 18 B & ¶0143..creating an ordered list of all associated ESS STAs favoring higher priority ESS,… highest link quality;NOTE: STA ranked higher with respect to ESS and Link quality is favored or more favorite).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Strater, since it enables steering logic applied to a controlling device to apply moving or changing a condition of an associated device from a bad quality scenario to a better quality scenario (Strater ¶0091).

Regarding Claim 17. Yun in view of Dillon teaches: The system of claim 12, 
(See the rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is possibly (see minor objections) the accompanying system to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the higher ranked sensing device is more favorite sensing device in the list and the lower ranked sensing device is less favorite sensing device in the list(See the rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is possibly (see minor objections) the accompanying system to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

13.	Claims 8, 9, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon further in view of Ribeiro Blard et. al (US-20190306880-A1) referenced hereafter as “Ribeiro Blard”.

Regarding Claim 8. Yun in view of Dillon teaches:The method of claim 1, 
futhermore Yun discloses: wherein the regulating device is further configured to determine received data packets from the sensing devices, wherein the ranking of the one or more sensing devices is further based on the received data packets and the apparent distance (Yun - FIG. 5 & ¶0061 (ln 1-10)  See Claim 1 reverse transmission.. assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations for uplink (receiving data packets) and ranked on order of distance from base station)
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: determine failure count of received data packets, wherein ranking of one or more devices further based on the failure count of received data packets.  
Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 a polling sequence the Receiver Signal Strength Indication (RSSI) of a link is measured in both directions. As it is being polled by C, a peripheral node reads the RSSI of the packet and echoes the measured value back; NOTE: Central node receives RSSI or signal strength value from peripheral nodes);
a regulating device (Ribeiro Blard -¶0102 see above; NOTE: C Central node);
wherein the regulating device is further configured to determine failure count of received data packets from the sensing devices, wherein ranking of the one or more sensing devices (Ribeiro Blard - FIG. 7 ¶00104 total air time vs. configuration level is shown for the FCC regulations for transmitting and receiving 16 bytes; NOTE: devices interval or airtime is larger ranked by distance from central node or device communication ranked higher in distance from central node has a larger communication interval) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard - ¶0103 a packet counter keeps track of lost packets. If the counter reaches a predefined value it is considered that the link has very poor QoS, this triggers the radio module, peripheral and central nodes, to take action on the configuration of their link RF properties, for example using extreme long-range (i.e. usually slower) settings. The LoRa radio allows the configuration of its PHY properties, such as modulation parameters, that have direct influence in signal immunity, link range, power consumption and airtime (total message transmission time; NOTE: Central node determines dropped packet rate for each node and the link configurations including air time (communication interval) for a node or device selected or ranked based upon parameters having a direct influence such as dropped packet rate ));
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes, and  (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 9. Yun in view of Dillon and Ribeiro Blard teaches:The method of claim 8, 
furthermore Dillon discloses: wherein the configuration of the communication interval includes the higher ranked sensing device and the lower ranked sensing device (Dillon - FIG. 7 & ¶0073.. See claim 6  NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1)
Yun in view of Dillon and Heinrich does not appear to explicitly disclose or strongly suggest:
increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device.  
	furthermore Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 See claim 8);a regulating device (Ribeiro Blard -¶0102 See claim 8; NOTE: C Central node); wherein the regulating device is further configured to determine failure count of received data packets from the sensing devices, wherein ranking of the one or more sensing devices (Ribeiro Blard - FIG. 7 ¶00104 See claim 8; NOTE: devices interval or airtime is larger ranked by distance from central node or device communication ranked higher in distance from central node has a larger communication interval) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard - ¶0103 See Claim 8; NOTE: Central node determines dropped packet rate for each node and the link configurations including air time (communication interval) for a node or device selected or ranked based upon parameters having a direct influence such as dropped packet rate ));
increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device (Ribeiro Blard – ¶0092 Allocating a time window and a specific RF channel to the link; FIG. 5,FIG. 6& ¶0096 each peripheral node a single channel is assigned, .. the polling sequence takes place in a single channel for each node, … under the European regulations, the maximum dwell on a single channel will be sufficient for both sending and receiving a message between two nodes.; 0097 FCC regulation… a group of channels (g.sub.1-g.sub.3) is assigned to each link, .. composed of enough channels (c.sub.x,1-c.sub.x,k) to support the bidirectional link when configured for the longest air time—r5. ; FIG. 7 ¶00104 total air time vs. configuration level is shown for the FCC regulations for transmitting and receiving 16 bytes; FIG. 8 depecits variable airtime message time durations; NOTE: Air time (communication interval) for each node is variable in length (device communication ranked higher in distance from central node has a larger communication interval or vice versa) in proportion to node distance from central node or regulating device)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes, and  (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 10, Yun in view of Dillon teaches:The method of claim 1, 
Furthermore Yun discloses wherein the configuration of the communication interval is performed for minimizing packets drops by the one or more sensing devices (Yun - ¶0061 (ln 10-20) By assigning time slots to the mobile stations using the TDD frequency resource in this way, it is possible to minimize interference due to synchronization failure… it is possible to minimize interference between mobile stations occurring due to forward/reverse collisions of time slots between neighboring cells due to a mismatch of an asymmetry rate between the neighboring cells..Moreover.. use FDD for reverse transmission, they do not suffer synchronization failure due to TDD..interference due to a difference between traffic asymmetry rates is minimized;NOTE: Slot allocation or communication interval is minimizes interference or reduces packet failures or packet drops), maximizing battery life of the one or more sensing devices (Yun - ¶0061 (ln 10-20) See above;NOTE: Slot allocation or communication interval is minimizes interference or reduces packet failures or device communicates more efficiently using less power ) and avoiding packet collision between the one or more sensing devices (Yun - ¶0061 (ln 10-20) See above; NOTE: Slot allocation or communication interval is utilizes TDD or FDD scheme to allocate individual devices avoiding synchronization interference or collisions since each device has its own slot inherent to time division slot allocation schemes).  
maximizing battery life of the one or more sensing devices
Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 a polling sequence the Receiver Signal Strength Indication (RSSI) of a link is measured in both directions. As it is being polled by C, a peripheral node reads the RSSI of the packet and echoes the measured value back);
a regulating device (Ribeiro Blard -¶0102 see above; NOTE: C Central node);
configuring a communication interval for each of the one or more sensing devices (Ribeiro Blard ¶0094  includes steps for a central host to adapt the RF properties of any single link based on its QoS. .. includes steps to dynamically reconfigure slot durations and accommodate new links in the network. The disclosed method includes a power conserving mechanism to save a specific node's energy; NOTE: reconfigure slots)
wherein the configuration of the communication interval is performed for minimizing packets drops by the one or more sensing devices (Ribeiro Blard - ¶0103 a packet counter keeps track of lost packets. If the counter reaches a predefined value it is considered that the link has very poor QoS, this triggers the radio module, peripheral and central nodes, to take action ..; NOTE: Central node determines dropped packet rate for each node and monitors associated poor QOS and takes action to improve QOS based upon dropped packet rate or minimize dropped packet rate)), maximizing battery life of the one or more sensing devices (Ribeiro Blard  ¶0094  .. a power conserving mechanism to save a specific node's energy; NOTE: Maximize power ) and avoiding packet collision between the one or more sensing devices (Ribeiro Blard - ¶0084 (ln 6-10) The various configurations are orthogonal, meaning that two systems operating at the same time with different configurations will not collide (i.e. the nodes in different configurations will communicate independently and will not be able to ‘hear’ each other); NOTE: avoid packet collisions between nodes)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 18. Yun in view of Dillon teaches: The system of claim 12, 
(See the rejection of Claim 8. Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is possibly (see minor objections) the accompanying system to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein the regulating device is further configured to determine failure count of received data packets from the sensing devices, wherein the ranking of the one or more sensing devices is further based on the failure count of received data packets and the apparent distance (See the rejection of Claim 8. Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is possibly (see minor objections) the accompanying system to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. Yun in view of Dillon teaches: The system of claim 12, 
(See the rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is possibly (see minor objections) the accompanying system to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate) 
furthermore Dillon discloses: wherein the configuration of the communication interval includes the higher ranked sensing device and the lower ranked sensing device (Dillon – See Claim 9);
furthermore Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard - See claim 9);a regulating device (Ribeiro Blard -See claim 9); wherein the regulating device is further configured to determine failure count of received data packets from the sensing devices, wherein ranking of the one or more sensing devices (Ribeiro Blard – See Claim 9) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard – See Claim 9);
increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device (Ribeiro Blard – See Claim 9)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes (Ribeiro Blard ¶0010,¶0048)
(See the rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is possibly (see minor objections) the accompanying system to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate

s 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon further in view of Dinan (US-20110051695-A1) referenced hereafter as “Dinan”.

Regarding Claim 11, Yun in view of Dillon teaches:The method of claim 1, 
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: wherein the regulating device applies a tie- breaking logic when the ranking of two or more sensing devices is same.  
Dinan discloses: a regulating device (Dinan FIG. 1 & ¶0026: BTS 112 may radiate to define the wireless coverage areas… provide air interface access to WCD 110 and any other WCDs served by the wireless coverage area; NOTE: Basestation regulating device providing air interface to WCDS );
ranking one or more sensing devices (Dinan FIG.3 & ¶0057 ..contain queue 310, for holding data to be transmitted to a first WCD (i.e., WCD 1), and queue 312 for holding data to be transmitted to a second WCD (i.e., WCD 2.. each instance of data held in either queue 310 or queue 312 may be associated with a priority of 0 (zero) or 1 (one). A priority of 0 preferably indicates that the instance of data is best effort, while a priority of 1 preferably indicates that the instance of data is latency-sensitive: NOTE: WCDs ranked by priority of data to be allocated a slot);
wherein the regulating device applies a tie- breaking logic when the ranking of two or more sensing devices is same (Dinan - ¶0060 RAN, may use various tie-breaking mechanisms in situations where both frames of data contending for the given TDM slot are associated with the same priority. .. may consider the signal quality at which each WCD can receive the given TDM slot's channel, and assign the TDM slot to the WCD that receives the channel at a higher signal quality..may (i) transmit to the WCD that is more likely to be able to successfully receive the transmission, and (ii) use an encoding with more bits per symbol for the transmission, thereby potentially improving the efficiency and data rate of the wireless communication system: NOTE: when WCDs ranked same priority tie breaking logic such as signal quality at which each WCD can receive the given TDM slot's channel used to determine allocation ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Dinan, since it enables improving the efficiency and data rate of the wireless communication system (Dinan ¶0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414